The opinion of the Court was delivered by
Fenner, J.
On October25th, 1880, Jean Torres andDésiré DeBlane (two of the present relators), obtained, in the District Court for the parish of St. James, an injunction restraining Felix Falgoust, his friends, agents and servants, from closing, changing, or in any way obstructing a certain alleged public road running through the lands of said Falgoust, and also from undoing, destroying or otherwise interfering with any repairs which the said plaintiffs may make or cause to be made on the said road.
On the 3d of November, Falgoust applied for, and obtained, an order dissolving the injunction on bond, and made and filed his bond on the same day.
On the 6th of November, the plaintiffs applied for and obtained a suspensive appeal from the dissolving order, which was brought to this court, and, after hearing, we rendered our decree reversing the dissolving order and ordering the injunction to be reinstated and the case remanded to be proceeded with according to law.
The effect of the suspensive appeal and of our decree therein was, in contemplation of law, to continue the injunction in uninterrupted force from the date of its issuance until it shall be finally dissolved in accordance with law.
The scope and effect of the injunction, as apparent from its terms, were, unquestionably, to maintain, during its pendency, the status of the road as a public road, and to prevent Falgoust from obstructing and interfering with its use as such.
In the ordinary course of judicial proceedings, the parties and all persons, as good citizens, would have patiently abided the final determination of that cause for a solution of their respective rights.
But, on the 3d of November, before the. suspensive appeal was applied for, but during the delay allowed therefor, Falgoust applied for and obtained an injunction against Torres and DeBlane, restraining the latter, in effect, from entering or crossing his place, through the same road, which he had been enjoined from obstructing, or preventing them from passing over, or from in any manner interfering with him in the use and enjoyment of his said property.
It is plain that this injunction is counter to, and destructive of, the prior injunction, and should not have been granted until after the delay for suspensive appeal from the dissolving order had expired. When the suspensive appeal was taken, the last injunction became inoperative and *764void, as, substantially, an invasion of the appellate jurisdiction of this Court, under the principles decided in State ex rel. Larrieux vs. Judge, 28 An. 143; State ex rel. Frelot vs. Judge, 28 An. N. R.
It could furnish no shelter or excuse whatever to Ealgoust for violating the injunction against him.
Torres and DeBlanc took a rule to dissolve the last, as being inconsistent with the first, injunction, and to punish Ealgoust for contempt in violating the latter. Although it was admitted on the trial of the rule, that Ealgoust had built fences across the road and prevented any one from passing, the rule was discharged, virtually sanctioning his violation of the original injunction.
It is alleged and admitted, though the record is not before us, that subsequently Ealgoust sued'out an injunction, to the same effect as the one against Torres and DeBlanc, against thirty-one other persons in-eluding four of the present relators, preventing them from using the road.
Thereafter, the present relators, viz: G-ravois, Steil, Webre, DeBlanc, Torres, and Sévin, brought an injunction suit, containing substantially the same allegations as those presented in the original suit of Torres et al. vs. Ealgoust, joining as defendants, not only Ealgoust, but his brother and numerous other persons charged to be his relatives, servants and friends, and praying for an injunction restraining all of them from obstructing the road, or interfering with the petitioners in the use of it. The petition was presented to the judge at chambers in a different parish, who granted and endorsed on the petition his order for the injunction. After the counsel who presented the petition had left, with the order, on his return to the parish of St. James, Falgoust, through his attorney, presented to the judge a petition praying for the rescinding of the order just granted, and the judge immediately gave his order rescinding it and prohibiting the clerk and sheriff from issuing or serving any process thereunder.
It seems that, by superior speed, the rescinding order reached the clerk's office in St. James before the order for the inj unction, and the clerk refused to issue the latter. Thereupon, the plaintiffs in injunction applied to the judge for a suspensive appeal from his rescinding order, which was granted, and the injunction was then issued. Ealgoust then applied for an order allowing him to dissolve the injunction on bond, and, although the ease was precisely similar to that of Torres et al. vs. Ealgoust, in which we held that such an injunction could not be bonded, the judge granted the order.
Erom this order, the plaintiffs applied for a suspensive appeal, which the judge refused, assigning the following written reasons; “ I have refused the appeal prayed for in the within petition on the grounds that there are four injunctions pending in the same cause of action.”
*765Relators, in the present proceeding, apply (1st) for a mandamus to compel the judge to grant the suspensive appeal; (2d) for a writ of prohibition, restraining the judge and also Ealgoust from executing the order to bond and from violating or permitting others to violate the orders of injunction in the suit just referred to, and also in the former suit of Torres et al. vs. Ealgoust, and from enforcing the orders of injunction in the suits of Falgoust vs. Torres et al., and Ealgoust vs. Portal et al., until the orders of injunction in the two first mentioned cases shall have been finally and legally set aside by proper proceedings.
1st. As to the mandamus prayed for, the judge, in his answer, justifies his refusal of the appeal, on the ground that the order for injunction having been rescinded before action thereon by relators or the court, there was nothing on which the jurisdiction of the court could operate. The pendency of the injunction proceeding has been recognized by both the judge and Falgoust too clearly to permit the present defense to be entertained. The granting of the suspensive appeal from the dissolving order; the application of Ealgoust to bond the injunction; the granting of the order to bond; the reasons assigned by the judge for refusing the appeal from the latter order — all establish and concede the existence and operation of the injunction, which, under the suspensive appeal from the rescinding order, stands as if it had never been rescinded, and the position now taken by the judge appears to be an afterthought and cannot be sustained. It was clearly his duty to grant the appeal.
2d. As to the Prohibition.
The state into which this litigation has been permitted to drift, by the contradictory orders and injunctions granted by the inferior court, is a reproach to the administration of justice.
It is perfectly patent that the entire subject-matter of controversy in all the suits referred to herein, was fully and completely embraced in the original suit of Torres et al. vs. Falgoust (as is apparent from the judge’s own statement, that the four injunctions are in the same cause of action), and until the final disposition of the injunction granted therein, there was no possible excuse for granting any contradictory injunctions or orders in favor of defendant or any body else, touching the use of the same alleged public road; and none for declining to enforce, in its letter and spirit, the said injunction.
The first counter-injunction of Ealgoust, if it had been issued after the suspensive appeal was taken by Torres and DeBlanc from the order dissolving their injunction, would have been undeniably an invasion of our appellate jurisdiction, as decided in the two cases already quoted, The same result attached the moment the suspensive appeal was taken.
Nor did the injunction take new life, when, by our decree in that *766case, we reinstated the injunction. It was, therefore, inoperative, and .the court had no jurisdiction to enforce it. It should have been dissolved, on the motion of the counsel for Torres and DeBlanc, and Falgoust would have been punishable for contempt but for the apparent excuse of this counter-injunction, and should, at least, have been warned that his violation of the original injunction would not be tolerated.
His subsequent injunction proceeding against Portal and others, including some of relators, was equally improper and inconsistent with the injunction against him, so far as it interfered, with the use of the ' ■“ Manche ” road, and his injunction should have been denied. The injunction against him was based on the charge that the road was public, and in actual possession and use by the public, and the injunction against its obstruction, though invoked by Torres and DeBlanc alone, necessarily enured to the benefit of the whole public.
We regard the acts of Falgoust and of the judge in maintaining and enforcing the first injunction granted to him and invoking and granting the second injunction prayed for by him, as an indirect mode of disobeying our mandate rescinding the dissolution on bond of the original injunction against Falgoust and reinstating the same. That they are so regarded by both Falgoust and the j udge, is apparent from the fact that the former holds them up as authority for building fences across the road, in direct violation of the original injunction, and the judge sustains his pretension by maintaining his counter-injunctions and refusing to regard such action as a contempt; The judge, in thus practically nullifying and defeating the execution of our mandate, exceeds the bounds of his jurisdiction, and both he and the party subject themselves to the remedy of prohibition. It is manifest that the relators have no other adequate relief.
The record establishes that these contradictory and inconsistent judicial proceedings have produced the consequences which might naturally be expected to flow from them. Each party has felt that-his own injunction authorized him to violate that obtained by the other, and the result has been that one party obstructs the road, and the other forcibly removes the obstructions, in turn, bringing the law into contempt and threatening the peace of the community.
■ Such a state of affairs cannot be tolerated and must be summarily suppressed.
If we had doubt as to our jurisdiction under the rules ordinarily governing the administration of the writ of prohibition, we should feel justified, in such a case, in invoking the general supervisory power conferred by Article 90 of the Constitution.
We think relators are entitled to the entire relief asked by them, with the modification that so far as the prohibition restrains the enforce*767ment of the injunctions in the suits of Falgoust vs. Torres et al. and of Falgoust vs. Portal et al., it applies only to their enforcement so far as they conflict with the opposing injunctions, and so far as they authorize interference with the free use of the “ Manche ” road by relators, during the pendency of their injunctions. As far as they may operate to prevent other unlawful trespasses on Falgoust’s property, they are not interfered with.
We wish it distinctly understood, that we intimate no opinion on-the merits of this acrimonious controversy. It may be that the relators have, as charged by Ealgoust, abused the equitable remedy of injunction, but that question can only be determined when the merits shall come before us. Had Ealgoust been the first to invoke the restraining action of the court, under the proper allegations of possession of the immovable in controversy, he would have received, at our hands, the same protection which we now extend to his adversaries.
The matter once put at proper issue, must abide the orderly course of judicial proceedings.
It is, therefore, ordered that the provisional writs of mandamus and prohibition herein issued be now made peremptory, at defendants’ costs.
Justice Poché recuses himself, having been consulted as counsel.